 In the MatterofPUBLIC SERVICE COMPANY OFCOLORADOandCHARLES G. SMITHIn the Matter of LOCAL No. B-1436, INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS, A. F. L.andCHARLES G. SMITHCases Nos. 30-CA-13 and 30-CB-1.-Decided April 14,1950DECISIONANDORDEROn September 13, 1949, Trial Examiner A. Bruce Hunt issued hisIntermediate Report. in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices,' and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of. theIntermediate Report attached hereto. Thereafter, the RespondentUnion and the General Counsel, respectively, filed exceptions to theIntermediate Report, together with supporting briefs 2Oral argument, in which all parties participated, was heard by theBoard at Washington, D. C., on February 28,1950.The Board has reviewed the rulings. made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby, affirmed.3The. Board has considered the Inter-mediate Report, the exceptions and supporting briefs, the oral argu-ment, and the entire record in the case and hereby adopts the TrialExaminer's findings of fact and conclusions only to the extent con-sistent with this Decision and Order.4'The complaint alleged violations of Section 8 (a) (1), 8(a) (3), 8 (b)(1) (A), and8 (b) (2) of theAct, as amended.The TrialExaminer found violations of each of these sub-sections, as alleged,except Section8 (b) (1) (A).'The GeneralCounsel alsofiled, on October 7, 1949,a motion forleave toamend thecomplaint to allege that the RespondentCompany violatedSection 8(1) of the WagnerAct.In viewof our findings herein, it is unnecessary for us to rule upon this motion.'For the reasons stated herein,we do not affirm the Trial Examiner'sdenial of theRespondent Union'smotion to dismiss made at the closeof the hearing.4Althoughthe RespondentCompany filedno exceptionsto the Intermediate Report, theentire case has been opened up for Board consideration and dispositionby thetimely filingof the Respondent Union's exceptions,which raisesubstantiallythe same questions of factand law as are raised in the proceedinginvolvingthe Respondent Company.89 NLRB No. 51.418 PUBLIC SERVICE COMPANY OF COLORADO419The facts are undisputed.On June 27, 1947, the existing contractbetween the Respondent Company and the Respondent Union pro-viding for the maintenance of union membership was amended toinclude in addition the following paragraph, hereinafter referred toas the support money provision :Union membership for employees other than those covered inthe maintenance of membership provision] . . . shall not berequired as a condition of employment, butall employeesin theclassifications covered by this Agreementshall, as a condition ofemployment,within sixty (60) days after hiring, or commencingAugust 1, 1947,pay to UnionTwo ($2.00) Dollars per monthforthe support of the bargaining unit.[Emphasis added.] 5Pursuant to the terms of this provision, Complainant Smith re-ceived notice from the Respondent Union that he was delinquent insupport money payments for the months of August and September1947.On September 29, Smith applied for membership, tendering amoney order for $7.50 to cover the initiation fee ($3.50) and 2 months'membership dues.Smith's application was rejected at a regularunion membership meeting, for undisclosed reasons, but he was maileda receipt for $4 covering 2 months' "support money," and a checkfor the balance of $3.50.Thereafter Smith refused to pay the bills hereceived for "support money," and on March 17, 1948, upon the secondrequest of the Respondent Union, Smith was discharged.6On June14, 1948, by further amendment, the support money provision wasdeleted from the contract.As noted above, the support money provision was incorporated inthe contract on June 27, 1947, which was after the enactment butbefore the effective date of the amended Act? The amended agree-ment provided for expiration on June 1, 1948, and for yearly auto-matic renewal thereafter.On these facts, all the parties agree, and wefind as did the Trial Examiner, that the savingsclause inSection 102of the amended Act 8 would operate to preserve the legality of the5After executing this contract amendment, the Respondent Company sent to each of itsemployees a letter informing them of the contents of the amendment.It explained thatwhile it would not agree to the Union's proposal for a union shop because "there wereemployees who for their own personal reasons would not care to join the Union," theCompany had agreed, in the alternative,to the support money provision in the contract topromote more harmony among the employees.8 Smith resumed his employment 4 months later in a different capacity,in which he wasoutside the coverage of the contract.T The amended Act was enacted June 23. 1947. and became effective August 22. 1947.8 Section 102 reads ;...the provisions of section 8 (a) (3) and section 8 (b) (2) of the National LaborRelations Act as amended by this title shall not make an unfair labor practice the889227--51-vol. 8 9-2 8 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupport money provisionif that provision was valid under the originalNational Labor Relations Act,herein called theWagner Act.The proviso to Section 8 (3) of the Wagner Act is controlling on theissue.Section 8 (3) provides that it shall be an unfair labor practicefor_ an employer-By discrimination in regard to hire or tenure of employmentor any term or condition of employment to encourage or discour-agemembership in any labor organization:Provided,Thatnothing in this act . . .or in any other statute of the UnitedStates,shall preclude an employer from. making an agreementwith a labor organization... . to require as a condition of em-ployment membership therein, . . .[Emphasis added.]Whether the Section 8 (3) proviso was intended to protect unionsecurity provisions requiring as an employment condition somethingother than actual "membership," presents a question upon which, asnoted by the Trial Examiner, the Board has never ruled directly..The Trial Examiner resolved the question by applying the principlethat provisos are to be construed strictly.Accordingly, he found, inessence, as follows : The proviso to Section 8 (3) specifies "member-ship" as thes permissible contract requirement upon which em-ployment may be conditioned.The support money provision does notrequire, and is not related to a requirement of "membership."Theproviso as written permits no alternative.Ergo,the support moneyprovision, and the discharge of Smith thereunder, were unlawful,subst•mtially as alleged in the complaint.We do not agree.The finding of the Trial Examiner is predicated on a rule of stat-utory construction.However, it is well. recognized that such ruleshave no substantive force in themselves but are to be utilized merelyas guides or aids in determining legislative intent, which is to be giveneffect.Provisos, therefore, should be construed to conform with the legis-]ative,intent,9 and no presumption arises because of statutory formthat interpretations must be strict.Where only the wording of theproviso is available to determine the intent of the legislature, it gen-erally follows that the proviso should be strictly construed.But wherethe legislative intent is otherwise clearly discernible from a reading ofperformance of any obligation under a collective-bargaining agreement entered intoprior to the date of the enactment of this Act, or(in thecaseof an agreementfor aperiod ofnot more than one year) entered into on or after such date of enactment, butprior to the effective date of this title, if the performance of such obligation would nothaveconstituted an unfair labor practice under section 8(8)of the National LaborRelations Act prior to the effective date of this title,unless such agreement wasrenewed or extended subsequent thereto. [Emphasis added.]sMcDonald v. United States,279 U. S. 12. PUBLIC SERVICE COMPANY OF COLORADO421the remainder of the statute, or from the legislative history, the con-struction of the proviso need not be strict."In any case, the strict construction principle does not necessarilyrequire that each word in a proviso be interpretedliterally.11Thequestion of literalness in statutory ^ construction poses an entirelydifferent problem. It is apparent that the Trial Examiner, in"strictly" construing the proviso to Section 8 (3), has simply in-terpreted the term "membership" literally.-We are mindful of the fundamental principle thatifthe words ofa statute are plain and unambiguous, it is unnecessary, and indeedimproper, to look behind the statute for purposes of interpretation.It is necessary in each instance, however, to reach a conclusion as towhether the wordsareplain and unambiguous. Patently, when par-ticular language of a statute reasonably admits of two or more con-flicting inferences,13 the legislative intent should be ascertained andeffectuated."Under the latter circumstances, it is entirely appro-priate in ascertaining the legislative intent, to examine explanatorylegislative history 15 and,inter alia,the purposes and objectives of thestatute.16It is the position of the Respondent Company and the RespondentUnion herein that the term "membership," as used in the proviso toSection 8 (3), was not intended to fix theexclusivepermissible re-quirement in a union security contract upon which employment couldbe' conditioned (i. e., the interpretation of the Trial Examiner), butwas meant to delineate theultimate degreeof union security in a con-tract to be afforded the protection of the proviso.Asa lesserform of11 Southerland,Statutory Construction,Sections 2933, 2936.11 It is true that in some Board decisions reference was made to the necessity ofstrictly construing the Section 8 (3) proviso.However, those cases establish only thatthe Board will strictlyenforce, e. g.,the terms of the proviso pertaining to employerdomination or assistance;majority representation of the contracting union;the existenceof an appropriate unit; and standards of clarity in the union security provision.12The cases adverted to by the Trial Examiner in support of his construction theory,namely, N.L.R. B. v. Electric Vacuum Cleaner Co., Inc., et at.,315 U. S. 685 ; andAmerican-West African Lines, Inc.,21 NLRB 691, are to be distinguished in that theydealwith inappositeissues.The former case was concerned with the question ofwhether the employees should be notified of the existence of a closed shop contract forsuch a contract to be operative under the Section 8 (3) proviso ; the latter case removedfrom the proviso's coverage a "preferential treatment" contract pursuant to which theemployer accorded the union undue assistance and favoritism.11 In the language of the Supreme Court,"words are inexact tools at best,and for thatreason there is wisely no law forbidding resort to explanatory legislative history, nomatter how clear the words may appear on superficial examination."Harrison v.Northern Trust Co.,317 U. S. 476, 479.14 Sutherland,Statutory Construction,Sections 4706, 5505.11Harrison v. Northern Trust Co., supra.16.onamotor Oil Co.v. Johnson,202 U. S. 86. 422DECISIONSOF NATIONAL LABORRELATIONS BOARDunion security," the Respondents contend, the support money provi-sion is so protected.In our opinion, such a construction is notper seunreasonable from a mere reading of the proviso.Viewing the legislative history of the Wagner Act, the most perti-nent single reference therein to the reason for inserting the Section 8(3) proviso is to be found in the Senate Committee Report on the bill:According to some interpretations, the provision of section 7(a) of the National Industrial Recovery Act, assuring the freedomof employees "to organize and bargain collectively through rep-resentatives of their own choosing," [Section 7 of the NationalLabor Relations. Act] was deemed to illegalize the closed shop.The committee feels that this was not the intent of Congresswhen it wrote Section 7 (a) of the National Industrial RecoveryAct and it is not the intent of Congress today, and that it is notdesirable to interfere in this drastic way with the laws of theseveral States on this subject.... the bill does nothing to facilitate closed-shop agree-ments or to make them legal. in any State where they may be ille-gal ;it does not interfere with the status quo on this debatable sub-ject but leaves the way open to such agreements as might now, belegally consummated... ?$[Emphasis added.]This explanation of the proviso is reflected throughout the legisla-tive proceedings on the bill.For example, the following statementon the Senate floor by Senator Wagner, the Act's sponsor, is similarlyilluminating :[The proviso] does no more than legalize a closed-shop agree-ment which is a matter of agreement between the employer andemployees where it is now sustained by the public opinion of theState. . . .The provision will not change the status quo..18[Emphasis added.]Significantly, the proviso to Section 8 (3) originally appeared insubstantially the same form as Section 3 (4) of a bill (S. 2926) in-troduced by Senator Wagner in 1934 and the Senate Committee Re-port 20 on this measure stated:"That the support money provision, sometimes called "the agency shop" or the"Windsor clause," is recognized as a form of union security agreement, see, for example,BNA,Collective Bargaining Contract Provisions,Section 87: 761; National IndustrialConference Board, Inc.,Studies in Personnel Policies, No. 94(1948) ; United StatesBureau of Labor Statistics, Bulletin No. 908In re Arbitration between the Ford MotorCompany of Canada, Limited, and UAW-CIO, 1LOR 439, and War Labor Board casescitedinfra,note 26.11 Senate Report No. 573, 74th Cong., 1st Sess., p. 11.1179 Cong. Rec. 7673, 7674 (\Iay 16, 1935).20 SenateReport 1184, 73rd Cong.,2d Sess., p. 6. PUBLIC SERVICE COMPANY OF COLORADO423The proviso that follows the fourth unfair labor practice (butwhich governs the whole act as well as other statutes) is notintended to require any employer to enter into an agreement con-ditioning employment upon membership in any labor organiza-tion.Indeed neither here nor elsewhere in the act is there a dutyimposed upon an employer to make any particular contract.Anemployer will presumably make a reasonable effort to reach anagreement with his workers or their representatives when and ifthey seek to negotiate with him ;but the terms of that agreementare for the parties to settle by collective bargaining.This provisois not a mandate, but is a permissive exception made necessary byother provisions of the law.If this proviso were not in the bill,a willing employer and willing employees could not of their ownaccord agree that thereafter a person seeking employment shouldbe required as a condition of employment, to join the employees'organization.[Emphasis added.] 21It seems clear from the Wagner Act's legislative history that theproviso to Section 8 (3) was intended to be permissive and not exclu-sive in character.It does not appear to have been the intent of Con-gress to select onlya particulartype of union security agreement tobe exempted from the operation of the Act.On the contrary, it isreasonableto infer thatanyagreement "as might now be legally con-summated" 22was immunized by the terms of the proviso.Certainly,agreementsaffording varying measures of security to a contractinglabor organization, other than "membership" guarantees, could "then"legally have been consummated in most States. 23Moreover, it may be generally observed that the Wagner Act wasexpressly designed to remedy "inequality of bargaining power betweenemployees . . . and employers." 24To construe the term "mem-bership" in the Section 8 (3) proviso as denoting thesolerequirementa collective bargaining agent could obtain in a contract as a legitimatemeasure ofsecurity, would necessarily restrict, rather than aid em-ployees and their representatives in collective bargaining. It ishardly likely, therefore, that Congress, while undertaking to bolsteremployee bargaining power, could have intended to insist that the"Although the term"closed shop contract"appears throughout the legislative historyof the proviso to Section 8 (3), It has already been clearly established in Board and courtdecisions that the proviso contemplates at least such other types of union security agree-ments as union shop, maintenance of membership,and preferential hiring.See, e. g.,Opinion of Robert B. Watts,NLRB General Counsel,On Legality of Union MaintenanceClause, 10 LRRM 1294(1942).22 I. e.,exclusiveof the typeof domination and assistance proscribed in the Act.23 It was not alleged that the contract in issue was illegal in Colorado,and it does notappear that such a contract,when written,would have been invalid under the Colorado StateLabor PeaceAct (Colo. State'sAnn., c. 97(Supp. 1946) ).14NLRA : Findingsand Policies. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agent be successful in obtaining in collective bargainingnegotiations only the stronger forms of union security, i. e. member-ship guarantees, and thatlesser concessionson the part of employerswould not be accorded the protection of the proviso.For the above reasons, therefore, it is our opinion that the supportmoney provision is a valid union security agreement 25 within themeaning of the proviso to Section 8 (3) of the Wagner Act.26The Trial Examiner found it unnecessary to decide the "subsidiaryquestion :Whether the [Respondent Union] could function as a `closedunion,' denying membership to employees for whom it was the statutory bargaining representative and simultaneously insisting upon thepayment of `support money' by them." In view of his holding, how-ever, that the support money provision was unlawful, the question, inhis opinion, was rendered moot.The General Counsel excepted tothis failure to find the "closed union" violation, as alleged in the com-plaint, and at the oral argument, advanced the further contention-thatSmith's discharge, following the Union's rejection of his membership.application, was a violation '27.even ifthe Board found the contractitself to be valid.We do not believe that a "closed union" violation, as the term is:described by the Trial Examiner and the General Counsel, would lieunder the facts in this case irrespective of the validity of the supportmoney provision, as such.The contract in question provides for main-tenance of membership plus a support money provision covering non-members.Thus, there is no contractual obligation upon an employeeto become a member; his employment is not in jeopardy. In theseThe contention that the exaction of dues from a nonmember pursuant to the terms ofthe support money provision is a tax, and as such, is unconstitutional, has no merit.United States v. Butler,279 U. S. 1.26As noted above, there appears to be no Board precedent on the precise issue herein.It is of some significance, however, that in numerous cases the War Labor Board, whichwas expressly required by the War Labor Disputes Act to conform to the provisions of theNational Labor Relations Act, upheld the validity of contracts containing union securityrequirements other than "membership," as a condition of employment.See, for example,Walker-Turner Co., 1WLR 101 ;Federal Shipbuilding & DrydockCo., 1 WLR 140 ;Cam-bridge Tile Mfg.Co., 2 WLR 271;F. S. Itoyster Guano Co.,12 WLR 510;Southern ColoradoPower Company,18 WLR 314;Alexander PrimalCo., 21 WLR 219;California Processorsand Growers, Inc.,24 WLR 491;Pacific Fruit & Produce Company,26 WLR 129. (Forthe most part, these cases proceed on the principle that since the parties have voluntarilyagreed to such provisions, it is the established War Labor Board policy to extend the unionsecurity provisions previously entered into through collective bargaining.)Although, aswe have frequently held, the rulings of the War Labor Board are in no way binding uponus, we are nevertheless not precluded from according due consideration to such decisions,especially where, as here, there is no other direct case authority on the question.27As previously noted, the reasons for the rejection of Smith's membership applicationare not shown. in the record.His application was considered at a regular membershipmeeting and processed in accordance with the procedures provided in the Union's constitu-tion and bylaws. It is not alleged, assuming its relevancy, that Smith was rejected by theUnion discriminatorily, or that membership was not available to him on thesame termsand conditions applicableto other members. PUBLIC SERVICE COMPANY OF COLORADO425circumstances, we fail to see how the denial of union membership canconstitute a violation of the Act.The cases relied upon by the General Counsel are entirely distin-guishable.They hold that an exclusive bargaining agent, having acontract or otherwise, must represent without discrimination allemployees in the unit.This principle imposes no duty upon such aunion to admit all employees to membership. In the case at hand,there is no showing that the Respondent Union, as the exclusive bar-gaining agent, failed torepresentfairly complainant Smith, or anyother employee .211As the Supreme Court quoted with approval in theColgatecase,29a labor organization has the "right . . . to reject or expel per-sons who refuse to abide by any reasonable regulation of lawful policyadopted by the union." 3oThe argument that the "support money"requirement in the contract is necessarily contingent upon the Union'sacceptance of an employee membership application finds no supportin either the contract or in the statute.The Wagner Act was not con-cerned with an employee's right to membership in a union and held noguarantee of membership,31 even where, in a union security contract,membershipismade a condition of employment.In theColgatecase,32 the Supreme Court stated that "to achieve sta-bility of labor relations was the primary object of Congress in enactingthe National Labor Relations Act." Restricting the form of enforce-able union security to a requirement of "membership," especially incircumstances, as in the present case, in which an employer is unwillingto grant the union full membership protection but is amenable to alesser form of security would, in our opinion, operate to impede col-lective bargaining and to disrupt stable labor relations.Conversely,we believe that by affording the parties a wider area of agreement incollective bargaining with respect to union security and protectingthe legitimate product of their bargaining tends more to achieve suchstability of labor relations.R8 Steele v. Louisville and Nashville Railway Company,323 U. S. 194 ;Tunstall v. Brother-hood of Locomotive Firemen and Engineers,333 U. S. 21. See also numerous Board caseson the proposition that it is no impediment to a Board certification that a labor organizationplaces restrictions upon membership if such a labor organization is willing to, and doesduring the existence of its certificate, adequately accord representation to all employees inthe appropriate bargaining unit,e.g.,Northern Redwood Lumber Co.,88 NLRB 272 ;Plywood Plastics Corporation,85NLRB 265;Norfolk Southern Bus Corporation,83NLRB 115;Coast Pacific Lumber Co.,81 NLRB 1351;The Baldwin Locomotive Works,76 NLRB 922;Hollywood Brands, Inc.,70 NLRB 706;Larus & Brother Company,62NLRB 1075.21Colgate-Palmolive-Peet Co. V. N. L. R. B.,338 U. S. 355.2°Marioeship Corp.,25 Cal. 2d 721. See also,Courant v. International Photographersof the Motion Picture Industry, Local 659,176 F. 2d 1000 (C. A. 9).8'See,e.g.,Laru8 & Brother Company, supra.82Colgate-Palmolive-Peet Co. v. N. L. R. B., supra. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we find that the discharge of Complainant Smith wasin lawful pursuance of the terms of the support money provisionwhich, as we have. found above, constituted a valid agreement underthe proviso to Section 8 (3) of the Wagner Act, and the legality ofwhich was preserved by Section 102 of the amended Act.We shalltherefore .dismiss the complaint in its entirety.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint against the Re-spondent Company, Public Service Company of Colorado, Boulder,Colorado, and the Respondent Union, Local No. B-1436, InternationalBrotherhood of Electrical Workers, A. F. L., Boulder, Colorado, be,and it hereby is, dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERAirs.Margaret FassigandMr. James Sullivan, forthe General Counsel.Lee, Bryans, Kelly,&Stansfield,byMr. Charles Kelly,of Denver, Colo., for theCompany.Graham & Schennemann,byMr. Charles A. Graham,of Denver, Colo., for theBrotherhood.STATEMENT OF THE CASE_Upon charges and amended charges duly filed by Charles G. Smith, an indi-vidual, the General Counsel for the National Labor Relations Board,' by theRegional Director for the Seventeenth Region (Kansas City, Missouri), issueda complaint dated October 27, 1948, against Public Service Company of Colorado,herein called the Company, and Local No. B-1436, International Brother-hood of Electrical Workers, A. F.. L., herein called the Brotherhood and jointlyreferred to as the Respondents, alleging that the Respondents had engaged inand were engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (a) (1) and (3) and Section 8 (b) (1) (A) and (2), respec-tively, and Section 2 (6) and (7) of the Labor Management Relations Act, 1947,61 Stat. 136, herein called the Act or_ the Labor Management Act. Copies of thecomplaint, accompanied by an order consolidating the cases and a notice of hear-ing, were duly served upon Smith, and copies of these documents, as well as copiesof the charges, were duly served upon the Respondents.With respect to the unfair labor practices, the complaint alleged in substancethat : (a) by entering into an amended agreement on June 27, 1947, which requiredemployees to pay to the "Union two dollars ($2.00) per month for the support ofthe bargaining unit," the Company interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, and the Brotherhood restrainedand coerced, and is restraining and coercing, the employees in the exercise oftheir rights guaranteed in Section 7 of the Labor Management Act; and (b) on'The General Counsel and the attorneys representing him at thehearing arereferredto as the General Counsel. The National Labor Relations Board is referred to as theBoard. PUBLIC SERVICE COMPANY OF COLORADO427or about March 17, 1948, the Company, at the request of the Brotherhood, dis-charged and thereafter refused to reinstate Smith to his former or a substantiallyequivalent position because of Smith's failure to make the monthly paymentsrequired by said amended agreement.On November 5 and 6, 1948, the Company and the Brotherhood, respectively,filed their separate answers in which they admitted certain allegations of thecomplaint, particularly that they had executed the amended agreement and thatSmith had been discharged by the Company, at the request of the Brotherhoodbecause of his failure to make said payments to the Brotherhood, but denyingthat they had engaged in unfair labor practices.Pursuant to notice, a hearing was held on November 9, 1948, at Denver, Colo-rado, before the undersigned Trial Examiner duly designated by the Chief TrialExaminer.The General Counsel and the Respondents were represented bycounsel and all participated in the hearing. Full opportunity to be heard and tointroduce evidence bearing on the issues was afforded all parties, but there beingagreement upon all the facts the counsel rested their cases upon documentaryevidence and stipulations of fact without calling any witnesses.At the openingof the hearing, the Brotherhood moved that the complaint be dismissed upon theground that it did not allege, and that the charges did not support, an allegationof an unfair labor practice under either the original National Labor RelationsAct, 49 Stat. 449, herein called the Wagner Act, or under the Labor ManagementAct.I denied the motion with leave to renew. At the close of the hearing, themotion was renewed and was taken under advisement. It is hereby denied. Theparties did not avail themselves of an opportunity to argue orally, but pursuantto leave granted the General Counsel and the Brotherhood filed briefs.Upon the entire record in the case, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Company, a Colorado corporation, has its principal office and place ofbusiness at Denver, Colorado, and maintains a branch plant at Boulder, Colorado.It is engaged in the production, distribution, and sale of electrical energy and gas. .During the year 1947, the Company purchased 90,563,114 kilowatt-hours ofelectric energy from points within the State of Colorado. The Company's require-ments of natural gas are furnished largely from points within Texas. It manu-factures not more than 1/10 of 1 percent of those requirements, and purchases11.3 percent, amounting to 2,259,467 thousand cubic feet, from its wholly ownedsubsidiary, Colorado-Wyoming Gas Company.The balance, about 88 percent ofits requirements, is purchased from Colorado Interstate Gas Company, whichtransports the gas from points in the State of Texas.The Company's subsidiary, Colorado-Wyoming Gas Company, owns natural gaspipelines originating at Denver and terminating at Cheyenne, Wyoming, and sellsgas to Cheyenne Light, Fuel and Power Company, which is another wholly ownedsubsidiary of the Company.The parties agree, and I find, that the Company isengaged in commerce within the meaning of the Act. .II.THE BROTHERHOODLocalNo.B-1436,InternationalBrotherhood of ElectricalWorkers,A. F. L., is a labor organization within the meaning of Section 2 (5) of the Act,which admits to membership employees of the Company. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIRLABORPRACTICESA. The factsThe Brotherhood represents employees of the Company at the latter's opera-tions in Boulder, Colorado.Together with three sister local unions, which rep-resent employees of the Company at other operations, the Brotherhood maintainscontractual relations with the Company.There is no question here of the ap-propriateness of the bargaining units, the majority status of the unions, ordomination of or unlawful support to them by the Company at the times ofexecution of the agreement and amended agreement mentioned immediatelybelow.On August 23, 1946, those parties entered into an agreement, the legality ofwhich is not attacked, which provides in Article II :3.Union Security.(a)All employees who on August 23, 1946, are members of Union in goodstanding in accordance with its Constitution and By-Laws, and all employeeswho become members after August 23, 1946, shall as a condition of employ-ment maintain their membership in Union in good standing up to June 1,1947.However, any such employee who shall have, requested the withdrawalor cancellation of his application for membership in Union or requested thewithdrawal or cancellation of his Union membership within fifteen (15)days after the signing of this Agreement, with registered letters, returnreceipts requested, addressed to Union and Company, shall not be requiredas a condition of employment to maintain membership in good standing inUnion for the duration of this Agreement, unless after said date employeeagain becomes a member.(b) In the event this Agreement is renewed from term to term of oneyear after June 1, 1947, a Union member shall have the right to withdrawor cancel his membership in the manner provided in Paragraph 3 (a) ofthis Article ; provided his application for withdrawal or cancellation shallhave been mailed within ten (10) days after the particular June 1st involved.On June 27, 1947, 4 days after the enactment of the Labor Management Act,but prior to the effective date of Title I,2 the Company, the Brotherhood, and itssister locals executed an amended agreement, modifying the earlier agreementand continuing it in effect as modified until June 1, 1948, and from year to yearthereafter unless terminated or altered pursuant to appropriate provisionsthereof.There was added to Article II, Section 3, a paragraph, and it is thisparagraph which is in issue. It reads:(c)Union membership for employees other than-those covered in (a) and(b)above shall not be required as a condition of employment, but allemployees in the classifications covered by this Agreement shall, as a con-dition of employment, within sixty (60) days after hiring or commencingAugust 1, 1947, pay to Union two dollars ($2.00) per month for the supportof the bargaining unit.2 Section 104 is as follows : "The amendments made by this title shall take effect sixtydays after the enactment of this Act. . . . PUBLIC SERVICE COMPANY OF COLORADO429Shortly before September 29, 1947, F. M. Rhodes, financial secretary of theBrotherhood, mailed to Complainant Smith, a nonmember of the Brotherhood,a notice that he was indebted to the Brotherhood in the sum of $4, covering thepayments for August and September. On September 29, Smith' filed his appli-cation for membership, accompanying it with a money order for $7.50. Theapplication was rejectedand,on October 10, Rhodes mailed to Smith a receiptfor $4, representing payment to "Bargaining Unit Support August and September,1947," and a check for $3.50, representing the amount of the initiation fee whichwould have been payable if the application had been accepted.The record doesnot disclose the reason for rejection of the application, but it is clear that thedetermination of admissibility to membership is made by a majority vote of themembers present at a union meeting and that under the constitution of theBrotherhood the name of a rejected applicant "shall not again be proposed forsix months, and the admission fee shall be returned to the applicant." It isclear too that the dues of the Brotherhood are $2 per month, an amount equalto the monthly payments set for the nonmembers.Smith made no further payments to the Brotherhood.DuringDecember, hewas billed by the Brotherhood in the sum of $6, covering the payments for thatand the preceding 2 months, and during January 1948 he was billed in the sumof $8'On February 18, 1948, by letter, the Brotherhood requested the Companyto discharge Smith for his failure to make the payments. On March 5, theCompany replied, asserting that to discharge Smith would "tend to discredityour Union" and that "he might very well have a foundation for legal actionbecause of an unfair labor practice."'On March 15, the Brotherhood renewedits request for Smith's discharge and 2 days later the Company complied withthe request.'The quoted union security provisions of the.contract continued in effect untilJune 14, 1948.On that date the Respondents entered into another amendedagreement, deleting all quoted provisions and substituting therefor a provisionwhich is notin issue here.B. The issueOur question is whether Article II, Paragraph 3 (c), above quoted, was validunder the proviso to Section 8 (3) of the Wagner Act. All counsel agree thatParagraph 3 (c), having been adopted before the effective date of the materialportions of the Labor Management Act, and the expiration date of the para-s There is some indication that additional billings were given to Smith, but probativeevidence is not in the record.4There is some indication in this letter, as well as in other correspondence which appearsin the exhibits,that Smith agreed to pay the amount in arrears,but that the Brotherhoodwould not accept it. I refused to receive the documents to establish such inclination oreffort on the part of Smith. and stated that if the General Counsel contended that sucheffort has been made by Smith it would be necessary to offer probative testimony to thateffect.No such testimony was offered. The Company's concern that an unfair laborpradtice proceeding might result appears to have been based upon a. belief that Smith madea later tender of the delinquent payments, rather than upon a belief that Article II, Para-graph 3(c),was invalid.The good faith of the contracting parties in entering into theamended agreement is not in question.Within 4 months after the discharge, the Company reemployed Smith in a differentposition and he has continued in its employ at least until the time of the hearing. 430DECISIONS OF NATIONALLABOR RELATIONS BOARDgraph being within 1 year after its adoption, if valid under the Wagner Act,was protected by Section 102 of the Labor Management Act.'.Section 8 (3) of the Wagner Act made it an unfair labor practice for anemployer :By discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage membershipin any labor organization :Provided,That nothing in this Act . . . shallpreclude an employer from making an agreement with a labor organization(not established, maintained, or assisted by any action defined in this Actas an unfair labor practice)to require, as a condition of employment, mem-bership therein,if such labor organization is the representative of the em-ployees as provided in section 9 (a), in the appropriate collective-bargainingunit covered by such agreement when made. [Latter emphasis supplied.]As stated, there is no issue involving the majority status of the Brotherhood,its freedom from domination or unlawful support by the Company at the timeof execution of the amended agreement, or the appropriateness of the bargainingunit.Our question is whether the quoted proviso permitted a requirement thatemployees who were not members of the Brotherhood should be required as acondition of employment to make monthly payments to the Brotherhood equalin amount to the monthly dues of employees who were members. The answerdepends upon an interpretation of that portion of the proviso which permits,under prerequisites which have been met here, a requirement "as a condition ofemployment membership therein."According to the General Counsel, the re-quirement in Article II, Paragraph 3 (c), that nonmembers of the Brotherhoodpay to it money "for the support of the bargaining unit" is clearly distinguish-able from a requirement of "membership in a labor organization, and thereforethe proviso [to Section 8 (3) ] does not protect the discharge" of Smith. Onthe other hand, the Brotherhood argues that:The [Wagner] Act did not suggest, and the Board did not find that theproviso protected just those contracts exactly requiringmembershipas acondition of employment.Had this been done the requirement of a hiringhall, preferential hiring, maintenance of membership, journeyman status,union apprenticeship training, work permits-all would have been illegal.Each requires either more or less than membership.?Section 102 reads :...the provisions of section 8 (a) (3) and section 8 (b) (2) of the National LaborRelations Act as amended by this title shall not make an unfair labor practice theperformance of any obligation under a collective-bargaining agreement entered intoprior to the date of the enactment of this Act, or(in the case of an agreement for aperiod of not more than one year) entered into on or after such date of enactment,but prior to the effective date of this title, if the performance of such obligation wouldnot have constituted an unfair labor practice under section 8 (3) of the NationalLabor Relations Act prior to the effective date of this title,unless such agreement wasrenewed or extended subsequent thereto. [Emphasis supplied.]T Counsel for the Brotherhood did not cite any case to establish that in any instancementioned the Board had approved a union security provision which failed to require actualmembership in the contracting labor organization, nor have I found such authority.SeeRosenfarb,The National Labor Policy,pp. 278et.seq.,where the author, in commentingupon the two cases mentioned in the footnote next below, discusses various types of con-tracts which provide for preferential union treatment. PUBLIC SERVICE COMPANY OF COLORADO431The Trial Examiner should not condemn the very lenience of the parties.When they could have required membership and all its obligations, theyshould not be said to have erred in that they exacted only one.C. The authoritiesAs related below, widespread use has been made of contractual provisionssuch as Paragraph 3 (c).However,notwithstanding the widespread use, theissue of legality under the Wagner Act appears never to have been posedsquarely to the Board.InNational Electric Products Corporation,3NLRB 475,theBoard hadbefore it a contract which required employees to join the contracting union or,in the alternative,to "have deducted from their pay a sum equal to" the duesof the union.The Board pointed out that the proviso to Section 8 (3) "speaksof an agreement with a labor organization requiring as a condition of employment`membership therein,' " and that the contractual provision was "not so limited,"but the Board found it unnecessary to pass upon the precise question becausethe union had not met the prerequisites to the proviso.'Another early case involving preferential treatment to a labor organizationisAmerican-West African Lines,Inc.,21 NLRB 691. In that case there wasa valid agreement requiring membership in the contracting labor organizationas a condition of employment.In addition,the employer granted to that labororganization the right of exclusive access to its vessels for organizational pur-poses, and denied the same freedom of access to a second labor organization.The Board assumed, without deciding,that the preferential treatment in theaccess to vessels came within the intent and language of the union securityprovision of the contract,but nevertheless concluded that the employer's"favoritism contravened the Act" because it went beyond the area of permissiblesupport to a labor organization afforded by the proviso to Section 8 (3). TheBoard said,at page 705:.. . the proviso clause to Section 8(3) allows, where its terms are met, themaking and performance of an agreement to require membership in a labororganization as a condition of employment.It neither provides nor allowsthe rendering of assistance or support to that labor organization beyond thatexistent in conditioning employment on union membership.Were the ruleotherwise,what was intended by the Congress merely as an exclusionaryclause, removing from the operations of the Act agreements of the characterset forth in the proviso,could be converted into a license to destroy the basicrights which the Act confers.Of the cases which have arisen before the Board,the above ones represent theclosest in analogy to the instant case.An even more analogous case arose in1943 under the Wisconsin Employment Peace Act e which statute,insofar as8 In its Third Annual Report,for the fiscal year in which theElectric Productscase wasdecided, the Board said at page 89 : "The discharge or other discrimination,is of course, notprivileged under the proviso unless occurring pursuant to a bona fide agreementwhichactually does requireas a condition of employmentmembership in a labor organization."[Emphasis supplied.]Clinton Cotton Mills, 1NLRB 97, 110,the factual situationdiffered from that in the instant case, but certain language of the Board is apt here.The Board commented:"The proviso[to Section 8 (3)] . . . is limited solely to therequirement ofmembershipin a stated labor organization as a condition of employment.Other discriminatory conditions of employment are not protected by the proviso."'Wis. Stat.(1943)Chap. 111, 4 LRRM 962. 432DECISIONS OF NATIONAL. LABOR RELATIONS BOARDmaterial here, is quite similar to the Wagner Act.However, the interpretationof that statute by the Supreme Court of Wisconsin, as described in the footnote,gives the case little persuasive weight in a determination of the issue here.15Still additional cases in other jurisdictions, which do not bear on the legality ofParagraph 3 (c) of the Respondents' contract, but which indicate the widespreaduse of similar provisions, are set forth in the footnote.11D. ConclusionsI am of the opinion that Article II, Paragraph 3 (c), of the Respondents'contract was outside the protective language of the proviso to Section S (3) oftheWagner Act. It is an elementary principle of statutory construction thatprovisos are to be construed strictly, and the words of the proviso in question"must have been carefully chosen to express the precise nature and limits of"InternationalUnion,United Automobile,Aircraft,etc.v.Wisconsin EmploymentRelations Board,245Wis. 417, 14 N.W. 2d 872(1944),14 LRRM 771, rehearingdenied 15 N. W. 2d 873 (1944),15 LRRM 629. The case is the subject matter of aninteresting note at 1945Wis. L.Rev. 111,and the lower court'sopinion is reported.at 13 LRRM 733.The facts briefly are that in 1943 the N.L. It. B. certified theunion as the exclusive representative.of certain employees of the Wisconsin MotorCorporation,and within 2 months the parties executed an agreement providing formaintenance of membership and that nonmembersshouldbe required to obtain from theunion working permits at a cost not to exceed 11/Z times the amount of the union's dues..Two employees,not having complied with the requirement,were discharged,and proceed-ings were instituted before the State Board.The State statute, Section 111.06 (1) (c)provides that it shall be an unfair labor practice for an employer :To encourage or discourage membership in any labor organization...by dis-crimination in regard to hiring, tenure or other terms or conditions of employ-ment;provided,that an employer shall not be prohibited from entering into anallunion agreementwith the representatives of his employees in a collective bar-gaining unit,where three-quarters or more of the employees in such collective bar-gaining unit shall have voted affirmatively by secret ballot in favor of such allunion agreement in a referendum conducted by the board....[Latter emphasis;Supplied.]The State Board found that the agreement was proscribed by the statute,but thereisa clear implication that the agreement would have been valid had It been approvedby three-quarters of the employees.The State Supreme Court,however,held that thewords"all union agreement"in the proviso were synonymous with"closed shop agree-ment,"that the contract was not of the closed shop type so that "the lack of a voteof the employees"was immaterial,and that the discharge of the two employees unlaw-fully encouraged membership in the union.Three justices dissented.Since the inter-pretationplacedupon the State statute is to be contrasted with the N.L.R.B.'aapproval of agreements which constitute less than closed shops, such as those provid-ing for maintenance of membership,as being within the protection of the proviso toSection 8(3) of the Wagner Act,theWisconsin case presents no analogy In law to-the instant proceeding.Cf.Cutler-Hammer,Inc., v.I.A.M.,20 LRRM 2522 (1947)and note thereon at 15 Univ. of Chi.L. Rev. 724.n Several cases in which the War Labor Board and certain of its Regional Boardsapproved similar provisions,previously negotiated by the parties, are:Southern ColoradoPower CompanyandI.B. E.IV., 18War Labor Reports 314, 15 LRRM 1796 ;In reCalifornia Processors and Growers,Inc.,15 LRRM 1613; andPacific Fruit and ProduceCompany,15 LRRM 1814. A New York case,Greenwald v. Chiarella,63 N. Y. S. 2d 49,18 LRRM 2218(1946),is the subject of a note,Employer's Liability Under Checkoff Con-tract for Non-Union Employee's Dues,(1947)47 Col. L.Rev. 143.An interesting opinionis that of Justice I. C. Rand of the Supreme Court of Canada as arbitrator inIn reArbitration between Ford Motor Company of Canada,Limited, et al,46 Labour Gazette1.23 (Jan.'46), 17 LRRM 2752,in which Justice Rand awarded"a check-off compulsoryupon all employees who come within the unit" in an amount equal to that which "mayfrom time to time be assessed by the union on its members,"exclusive of special assess-ments and initiation fees.At 47 Labour Gazette 920 (July '47)there.appears thestatement that this form of union security"has since been adopted in other collectiveagreements both in Canada and the United States." PUBLIC SERVICE COMPANY OF COLORADO433permissible employer activity in union organization.) 12Paragraph 3 (c) doesnotrequiremembershipin the Brotherhood as a condition of employment. Itrequires instead an alternative to membership, the payment of "support money"each month.Of course, the Respondents could have negotiated a requirementthat all employees become and remain members of the Brotherhood, and as aconsequence each employee would have been obligated to pay in dues a sumequivalent to the amount of the "support money."But in that event the require-ment of financial support would have flowed from and have been incidental tothe requirement of membership.Here the requirement of financial support is notrelated to membership. It admittedly is separate and apart therefrom. It is analternative to membership, andmembershipis the only permissible requirementof the proviso to Section 8 (3). I do not believe that the proviso permitted ofalternatives.I find that Paragraph 3 (c) was unlawful13Having found that Paragraph 3 (c) is outside the scope of the proviso toSection 8 (3) of the Wagner Act, it is well established that the discharge ofSmith would have been in violation of Section 8 (1) and (3) thereof, had itoccurred prior to the effective date of the Labor Management Act.The dischargeoccurred on March 17, 1948, and it is alleged that the Company thereby violatedSection 8 (a) (1) and 8 (a) (3) of the Labor Management Act and that theBrotherhood, by requesting the discharge of Smith for the reason stated, therebyviolated Section 8 (b) (1) (A) and 8 (b) (2) of the same legislation.Section 8 (a) (3), in amending Section 8 (3), made no change in the particularwording of the proviso under which it has been found that Paragraph 3 (c) ofthe contract was invalid.14 It follows that by the discharge of Smith, the Com-pany has discriminated in regard to his hire and tenure of employment, therebyencouraging membership in a labor organization, and has interfered with, re-strained, and coerced, and is interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of the Act1611N. L. R. B. v. Electric- Vacuum Cleaner Co., Inc., et al.,315 U. S. 685, 695, 62 S. Ct.846, 851 (1942).13 Itwill be recalled that Complainant Smith's application for membership in theBrotherhood was rejected.The finding that Paragraph 3 (c) was unlawful makes itunnecessary to decide a subsidiary question : whether the Brotherhood could function asa "closed union," denying membership to employees for whom it was the statutory bar-gaining representative and simultaneously insisting upon the payment of"support money"by them. Several authoritative cases will not be cited or discussed because the findingrespecting Paragraph 3 (c) renders the question moot.14Section 8 (a) (3) provides that it shall be an unfair labor practice for an employer-by discrimination in regard to hire or tenure of employment or any term or con-dition of employment to encourage or discourage membership in any labor organi-zation :Provided,That nothing in this Act, or in any other statute of the UnitedStates, shall preclude an employer from making an agreement with a labor organ-ization (not established, maintained, or assisted by any action defined in section8 (a) of this Act as an unfair labor practice) to require as a condition of employ-ment membership therein on or after the thirtieth day following the beginning ofsuch employment or the effective date of such agreement, whichever is the later,(i)ifsuch labor organization is the representative of the employees as providedin section 9 (a), in the appropriate collective-bargaining unit covered by suchagreement when made; and (ii) if . . .15 Section 7 of the Labor Management Act providesEmployees shall have the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection, and shall also have the right to refrain fromany or all such activities except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condition of employ-ment as authorized in section 8 (a) (3). 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(b) (2), which the Brotherhoodis allegedto have violated, providesthat it shallbe an unfairlabor practice for a labororganization or its agents-to cause or attempt tocause an employerto discriminateagainst an employeein violation of subsection (a) (3) or to discriminateagainst anemployee withrespect to whom membership in such organization has been denied or termi-nated on some ground other than his failureto tenderthe periodicdues andthe initiation fees uniformly required as a condition of acquiringor retainingmembership.It will be recalled that Smith was billed by the Brotherhood for the amount ofsupport money to cover the monthly payments of August and September 1947,that Smith tendered that amount plus the initiation fee, and that the latter sumwas returned to him upon the rejection of his applicaion for membership. There-after he refused to make further monthly payments of "support money" and theBrotherhood requested his.discharge pursuant to the invalid. Paragraph 3 (c) ofthe contract.The factual situation is so patently covered by the language of Sec-tion 8 (b) (2) that no discussion is necessary. I find that the Brotherhood hascaused the Company, an employer, to discriminate against an employee in viola-tion of Section 8 (a) (3), and thereby the Brotherhood engaged in and is engagingin unfair labor practices within the meaning of Section 8 (b) (2) of the LaborManagement Act.The complaint also alleges that the Brotherhood, by requesting the Company todischarge Smith, violated Section 8 (b) (1) (A) of the Labor Management Act.I shall recommend that this allegation be dismissed on authority ofH.° MiltonNewman, an individual, etc.10In addition, the complaint alleges that the Companyand the Brotherhood, by "entering into the amended agreement" on June 27, 1947,violated Section S (a) (1) and Section 8 (b) (1) (A) of the Labor ManagementAct, respectively.Since the Wagner Act was in effect on June 27, 1947, and thepertinent provisions of the Labor Management Act had not then become effectiveas discussed in Section III, A, above, I shall recommend that the last stated alle-gation be dismissed also.The complaint does not specifically allege that the Com-pany, by entering into that agreement, violated Section 8 (1) of the Wagner Act,and I believe it is unnecessary to determine whether such a finding could appro-priately be made in this case because, in any event, there would be no alterationin the remedy or recommendations below.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in Section III, above, occurring inconnection with the operations of the Company described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, I shall recommend that they cease and desist therefrom and that they takecertain affirmative action designed to effectuate the policies of the Act. I havefound that both Respondents were responsible for the discrimination againstSmith, and I shall recommend that the Company offer him immediate and full16 85 NLRB 725. PUBLIC SERVICE COMPANY OF COLORADO435.reinstatementto his former or a substantially equivalent position," withoutprejudice to his seniority or other rights or privileges,'and that both Respondents,jointly and severally, make Smith whole for any loss of pay he may have sufferedby reason of the discrimination against him by payment tohim of a sumof moneyequal to the amount which he normally would haveearned as,wages from the dateof such discrimination, March 17, 1948, to the date of the Company's offer of rein-statement, less his netearningsduring said period 18 In accord with theNewmancase above cited, I shall not attempt to adjust between the Respondents theamount of back pay for which they are liable, but merely recommend that theyjointly and severally make Smith whole for any losses he has suffered by reasonof the discrimination against him.Since Article II, Paragraph 3 (c) of the Respondents' amended agreement ofJune 27, 1947, is no longer in existence, having been deleted with other portions ofArticle II on June 14, 1948,,I shall not recommend that the Respondents cease anddesist from giving effect thereto.Moreover, although I have found that the Com-pany violated Section 8. (a) (1), as well as Section 8 (a) (3), of the Act in dis-charging Smith, there is no indication of a "settled purpose" on the part of thatRespondent to defeat generally the rights guaranteed to employees under Section7 of the Act. Accordingly, I shall follow the doctrine of theWestinghouse Electriccase and omit the usual recommendation that the Company cease and desist fromthe commission of any and all unfair labor practices proscribed by the Act, andconfine my recommendations to the cessation of the unfair labor practices foundand any like or related conduct."Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The operations of Public Service Company of Colorado constitute trade,traffic, and commerce among the several States, within the meaning of Section 2(6) and (7) of the Act.2.Local No. B-1436, International Brotherhood of Electrical Workers A. F. L.,is a labor organization within the meaning of Section 2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of CharlesG. Smith, and thereby encouraging membership in a labor organization and inter-fering with, restraining, and coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, Public Service Company of Colorado has en-gaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) and 8'(a) (3) of the Act.4.By causing Public Service Company of Colorado to, discriminate againstan employee in violation of Section 8 (a) (3) of the Act, and to discriminateagainst an employee with respect to whom membership was denied on someground other than his failure to tender the periodic dues and the initiation feeuniformly required as a condition of acquiring membership, Local No. B-1436,International Brotherhood of Electrical Workers, A. F. L., has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (b) (2)of the Act.171n accordance with the Board's consistent interpretation of the term the expression"former or substantially equivalent position" is intended to mean "former position whereverpossible,and if such position is no longer in existence,then to a substantially equivalentposition."See The ChaseNational Bank of the City of New York,etc.,65 NLRB 827."See Crossett Lumber Company,8 NLRB 440.inWestinghouse Electric Corporation,80 NLRB 945.859227-51-vol. 89-29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The aforesaid unfair labor practices are unfair labor' practices affecting-commerce within the meaning of Section 2 (6) and (7) of the Act..6.LocalNo.B-1436, International Brotherhood of ElectricalWorkers,,A. F. L., has not engaged in unfair labor practices within the meaning of.Section8 (b) (1) (A) of the Act.-7.Public Service Company of Colorado and Local No. B-1436,InternationalBrotherhood of ElectricalWorkers, A. F. L., by entering into the amendedagreement on June 27, 1947, did not engage in unfair labor practices within themeaning of Section 8 (a) (1) and Section 8 (b) (1) (A) of the Act, respectively.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, Ihereby recommend that :1.Public Service Company of Colorado, and its officers, agents, successors andassigns, shall:(a) Cease and desist from encouraging membership in Local No. B-1436,International Brotherhood of Electrical Workers, A. F. L., or in any other labororganization of its employees, by discharging any of its employees or discriminat-ing in any other manner in regard to their hire or tenure of employment, or anyterm or condition of employment, unless obligated to do so by the terms of a validcontract then existing between Public Service Company of Colorado and a labororganization of its employees ;(b)Take the following affirmative action, which I find will effectuate thepolicies of the Act :(1)Offer to Charles G. Smith immediate and full reinstatement to his formeror a substantially equivalent position without prejudice to his seniority or otherrights or privileges, in the manner set forth in "The remedy" ;(2) Jointly and severally, with Local No. B-1436, International Brother-hood of Electrical Workers, A. F. L., in the manner set forth in "The remedy,"make whole Charles G. Smith for any loss of pay he has suffered by reason ofthe discrimination against him ;(3)Post at its places of business at Boulder, Colorado, copies of the noticeattached hereto as Appendix A. Copies of said notice, to be furnished by theRegional Director for the Seventeenth Region, shall, after being duly signed bythis Respondent, be posted by it immediately upon receipt thereof and maintainedby it for sixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted; Reasonable stepsshall be taken by this Respondent to insure that said notices are not altered,defaced or covered by any other material ; and(4)Notify the Regional Director for the Seventeenth Region, in writing, withinten (10) days from the receipt of this Intermediate Report what steps it hastaken to comply herewith.2.Local No. B-1436, International Brotherhood of Electrical Workers, A. F. L.,its officers, representatives and agents, shall:(a) Cease and desist from causing or attempting to cause Public Service Com-pany of Colorado, or any other employer, to discriminate against an employeein violation of Section 8 (a) (3) of the Act or to discriminate against an em-ployee with respect to whom membership in Local No. B-1436, InternationalBrotherhood of Electrical Workers, A. F. L., has been denied or terminated onsome ground other than his failure to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring or retaining membership ; PTTBLIC SERVICE COMPANY OF COLORADO437(b) ' Take the following affirmative action, which I find will effectuate the,-,polices of the Act :(1) Jointly and severally, with Public Service Company of Colorado, in themanner set forth in "The remedy," make whole Charles G. Smith for any loss,of pay he has suffered by reason of the discrimination against him;(2)Post in conspicuous places in its business office in Boulder, Colorado,where notices to members are customarily posted, copies of the notice attachedhereto as Appendix B. Copies of said notice, to be furnished by the RegionalDirector for the Seventeenth Region, shall, after being duly signed by officialrepresentatives of this Respondent, be posted by said Respondent immediatelyupon receipt thereof and maintained by it for a period of sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by this Respondent to insurethat said notices are not altered, defaced, or covered by an other material;(3)Mail to the Regional Director for the Seventeenth Region signed copies ofthe notice attached hereto as Appendix B, for posting, the Employer willing, atplaces. of business in Boulder, Colorado, of Public Service Company of Colorado,in places where notices to employees are customarily posted.Copies of saidnotice, to be furnished by the Regional Director for the Seventeenth Region,shall, after being signed as provided in paragraph 2 (b) (2) of these recom-mendations, be forthwith returned to the Regional Director for said posting;and(4)Notify the Regional Director for the Seventeenth Region, in writing,within ten (10) days from the receipt of this Intermediate Report, what stepsit has taken to comply herewith.It is further recommended that, unless each of the Respondents within ten(10) days from the receipt of this Intermediate Report, notifies said RegionalDirector in writing that it will comply with the foregoing recommendations,the National Labor Relations Board issue an Order requiring it to take theaction aforesaid.It is also recommended that the complaint be dismissed insofar as it allegesthat: (1) Local No. B-1436, International Brotherhood of Electrical Work-ers,A.F.L.,has engaged in unfair labor practices within the meaning ofSection 8(b) (1) (A) of the Act, and (2) Public Service Company of Coloradoand Local No. B-1436, International Brotherhood of ElectricalWorkers,A. F. L., by entering into the amended agreement on June 27, 1947, engaged inunfair labor practices within the meaning of Section 8 (a) (1) and 8 (b) (1)(A) of the Act, respectively.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) days from the dateof serviceof the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such-exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof ;and' any party may, within the same period, file an original and six copies ofa brief in support of the Intermediate Report and Recommended Order. Im-mediately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced.Proof of service on the other parties 438DECISIONS OF NATIONAL LABORRELATIONS BOARDof all papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be madein writing to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board, and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 13th day of September 1949.A. BRUCE HUNT,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in LOCAL No. B-1436, INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., or in any other labor,organization of our employees, by discharging any of our employees or dis-criminating in any other manner in regard to their hire or tenure of employ-went, or any term or condition of employment, unless obligated to do so bythe terms of a valid contract then existing between us and a labor organiza-tion of our employees.WE WILL offer to Charles G. Smith immediate and full reinstatement tohis former or a substantially equivalent position without prejudice to hisseniority or other rights or privileges, and WE WILL make Charles G. Smithwhole for any loss of pay he suffered as a result of the discriminationagainst him.All our employees are free to become, remain, or to refrain from becomingor remaining, members in good standing of the above-named Union or anyother labor organization except to the extent that. this right may be effectedby an agreement in conformity with Section_8 (a) (3) of the Act.PUBLIC SERVICE COMPANY OF COLORADO,Employer.By ----------------------------------(Representative)(Title)'Dated --------------------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material. PUBLIC SERVICE COMPANY OF COLORADOAPPENDIX BNOTICE439To ALL MEMBERS OF LOCAL No. B-1436, INTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, A. F. L., AND TO ALL EMPLOYEES OF PUBLIC SERVICE COMPANYOF COLORADOPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE wrLL NOT cause or attempt to cause Public Service Company of Colo-rado, or any other employer, to discriminate against an employee in viola-tion of Section 8 (a) (3) of the Act or to discriminate against an employeewith respect to whom membership in LOCAL No. B-1436, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, A. F. L., has been denied or termi-nated on some ground other than his failure to tender the periodic duesand the initiation fees uniformly required as a condition of acquiring orretaining membership.WE wrr.L make Charles G. Smith whole for any loss of pay he suffered asa result of the discrimination against him.LOCAL No. B-1436, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS A. F. L.By ----------------------------------------------(Representative)(Title)Dated -------------This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.